Citation Nr: 0018427	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1988 to February 
1999, including active service in Southwest Asia.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from April 1994 and June 1995 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the course of this appeal, the 
veteran's claims file was transferred to the Detroit, 
Michigan, RO.  The rating decisions appealed, in effect, 
denied entitlement service connection for fatigue, joint 
pain, a respiratory disorder, and for a bilateral knee 
disorder, to include as due to an undiagnosed illness.  The 
RO determined that an appeal from the April 1994 rating 
decision was timely completed.  The claim returns to the 
Board following a June 1998 REMAND for additional 
development.  


FINDINGS OF FACT

1.  The veteran's military service included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  There is no objective evidence perceptible to an 
examining physician, nor is there evidence of non-medical 
indicators that are capable of independent verification, 
which show that the veteran currently suffers from fatigue 
which cannot be attributed to a known clinical diagnosis.

3.  There is no objective evidence perceptible to an 
examining physician, nor is there evidence of non-medical 
indicators that are capable of independent verification, 
which show that the veteran currently suffers from joint pain 
which cannot be attributed to a known clinical diagnosis.

4.  There is no objective evidence perceptible to an 
examining physician, nor is there evidence of non-medical 
indicators that are capable of independent verification, 
which show that the veteran currently suffers from a 
respiratory disorder which cannot be attributed to a known 
clinical diagnosis.

5.  There is no objective evidence perceptible to an 
examining physician, nor is there evidence of non-medical 
indicators that are capable of independent verification, 
which show that the veteran currently suffers from a 
bilateral knee disorder which cannot be attributed to a known 
clinical diagnosis. 

6.  The veteran failed to report for VA examination for 
disability evaluation purposes scheduled for January 1999; no 
good cause for his failure to appear has been communicated.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for disability manifested by fatigue, including as due to an 
undiagnosed illness, is not well-grounded.  38 U.S.C.A. §§ 
1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999). 

2.  The veteran's claim of entitlement to service connection 
for joint pain, including as due to an undiagnosed illness, 
is not well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1999).

3.  The veteran's claim of entitlement to service connection 
for disability manifested by a respiratory disorder, 
including as due to an undiagnosed illness, is not well-
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 38 
C.F.R. § 3.317 (1999). 

4.  The veteran's claim of entitlement to service connection 
for disability manifested by a bilateral knee disorder, 
including as due to an undiagnosed illness, is not well-
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 38 
C.F.R. § 3.317 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred symptoms including 
fatigue, joint pain, a respiratory disorder, and a bilateral 
knee disorder, as a result of Persian Gulf service.  He 
claims that he began to notice these symptoms during or 
shortly after his period of service in the Southwest Asia 
theater of operations during the Persian Gulf War, and 
contends that these symptoms reflect an undiagnosed disorder.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that each claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  When a veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a), 
VA has a duty to assist the veteran in the development of the 
claim.  38 U.S.C.A. § 5107(a).

A veteran must generally satisfy three elements in order to 
establish a well-grounded claim for service connection.  
First, there must be competent evidence of a current 
disability.  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to establish a well-grounded 
claim for service connection for a disability.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).  See also VAOPGCPREC 4-99 (May 3, 1999) (regarding 
the requirements for a well-grounded claim for undiagnosed 
illnesses associated with the Persian Gulf War.)  The 
veteran's service records document that he had active service 
in Southwest Asia Theater of operations during the Persian 
Gulf War.  Thus, the veteran is a Persian Gulf veteran for 
purposes of awarding VA disability compensation.  Id.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability was manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.   38 C.F.R. 
§ 3.317(a)(1).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period should 
be considered "chronic" for purposes of adjudication.  Id.  

Objective indications of a chronic disability include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  VA has stated that non-medical 
indicators of an illness may include evidence of time lost 
from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

The necessary elements of a well-grounded claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows:  (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  
VAOPGCPREC 4-99 at  6.

Evidence of a nexus between the chronic disability and the 
undiagnosed illness is an essential element of a well-
grounded claim under section 1117.  As a practical matter, an 
"undiagnosed illness" is identified and defined by its 
"signs or symptoms."  38 C.F.R. § 3.317(b).  Accordingly, 
the fourth element may be satisfied by evidence of a nexus 
between the chronic disability and the signs or symptoms of 
the undiagnosed illness.  Thus, for example, if a veteran's 
undiagnosed illness is manifested by respiratory signs or 
symptoms, the fourth element may be satisfied by evidence of 
a nexus between such respiratory signs or symptoms and the 
veteran's chronic disability.  VAOPGCPREC 4-99 at  12.  
Evidence that an examining or treating physician failed to 
attribute the claimant's disability to any known diagnosis 
may be considered probative of whether the illness is capable 
of diagnosis, even though the physician may not have 
expressly indicated that the illness is incapable of 
diagnosis.  VAOPGCPREC 4-99 at  15.  For example, a 
physician who is unable to conclusively attribute the 
veteran's illness to a known diagnosis may simply refer to 
possible diagnoses of the illness.  Id. at 14.

Factual background

The veteran's service medical records reflect that he 
complained of joint pain, or a knee disorder, or a 
respiratory disorder on several occasions during service.  He 
complained of ankle pain following an episode of acute 
injury, and an ankle eversion was diagnosed in September 
1988.  He complained of a sore throat and productive cough in 
October 1988.  He sought treatment for left knee pain in 
December 1988 and in March 1989.  An upper respiratory 
disorder infection was diagnosed in March 1990.  In February 
1992, the veteran requested a separation examination.  
However, no separation examination is associated with the 
claims file.

On VA examination conducted in June 1993, the veteran 
reported having a painful left knee in service.  He also 
complained of headaches, possibly associated with bright 
sunlight.  The examiner stated that the left knee was 
asymptomatic.  There was normal range of motion with no 
crepitus.  VA radiologic examinations of the chest and of the 
left knee conducted in June 1993 disclosed no abnormality.  
Multiple laboratory examinations conducted at that same time 
disclosed no abnormality.  

VA outpatient treatment records dated in February 1995 
reflect that the veteran complained of bilateral knee pain, 
"on and off."  He complained of chest heaviness and 
shortness of breath with exertion.  The lungs were clear to 
auscultation.  Radiologic examination of the chest disclosed 
no abnormality.  

On examination in March 1995, the veteran complained of 
headaches.  He reported feeling fatigued for several years, 
since August or September 1991.  He reported he had to wear 
sunglasses to decrease headaches.  He complained of decreased 
appetite, weight loss of about 20 pounds, and epigastric 
distress an hour and a half after eating.  Laboratory 
examinations of the blood disclosed an elevation of SGOT and 
LDH.  The diagnostic impressions were joint pain of the knees 
and spine, PTSD with flashbacks, chronic fatigue, and 
probable exercise-induced bronchospasm. 

The veteran returned for outpatient psychiatric treatment in 
March 1995 and in April 1995.  No later outpatient clinical 
records are associated with the claims file.  

In June 1995, the RO requested that the veteran provide 
further information to develop a claim for service connection 
for PTSD.  No response was received.  In September 1995, the 
veteran requested that VA examination which had been 
scheduled in July 1995 be rescheduled, and requested that he 
be advised of "any further requirements" for processing a 
claim for PTSD.  In this correspondence, the veteran did not 
indicate where he was currently being treated for any of the 
claimed disorders, or whether he was receiving treatment for 
any disorder.

The RO sent another development letter to the veteran, at the 
latest address of record, in November 1995, but no response 
was received.  VA examination was scheduled in December 1995, 
but the veteran failed to appear.  January 1998 notification 
to the veteran that his file was being transferred to the 
Board for appellate review was returned, undeliverable.  In 
October 1998, a copy of the Board's decision was sent to the 
veteran at the address of record, and, in that same month, 
the RO attempted to notify the veteran that a VA examination 
would be scheduled in connection with the Board's REMAND of 
his claims.  The letter was returned.  

In September 1999, the RO asked the veteran's representative 
for a more current address, but the representative indicated 
that no address other than the address of record was 
available.  In September 1999, VA again attempted to notify 
the veteran that VA examination was scheduled, but the letter 
was again returned.  There is no evidence that the veteran 
has contacted VA or his representative since September 1995, 
more than four years ago.

Analysis

The service medical records do not disclose chronic 
complaints of fatigue, joint pain, respiratory disorders, or 
a chronic disorder of either knee, although several episodes 
of treatment of the left knee were noted in service.  The 
post-service VA examinations and outpatient records do not 
disclose chronic complaints of fatigue, joint pain, 
respiratory disorders, or a chronic disorder of either knee, 
although the report of a March 1995 examination does reflect 
that the veteran reported he had been fatigued since fall 
1991.  

The March 1995 VA examination reflects diagnostic impressions 
of fatigue, joint pain, respiratory disorders, or a chronic 
disorder of either knee.  However, as the veteran did not 
thereafter report for any further VA examination and has not 
identified any other clinical records which might be 
available, those diagnostic impressions have not been 
confirmed.  In particular, the Board notes that the 
diagnostic impressions rendered by the examiner were based on 
the veteran's report of history and symptoms. 

The clinical records reflect very few perceptible or 
objective medical indicators or abnormalities to support any 
medical diagnosis, inasmusch as radiologic examinations and 
physical examinations were essentially negative for any 
findings or abnormalities related to the claims on appeal.  
The only medical evidence or findings might support a finding 
that the veteran has any disorder that is undiagnosed is an 
elevation of SGOT (serum glutamic-oxaloacetic transaminase, 
now known as aminotransferase (AST), an enzyme present in the 
heart, skeletal muscle, brain, and kidney as well as the 
liver) and LDH (lactic dehydrogenase, elevated in disorders 
such as myocardial infarction, hemolytic or pernicious 
anemia, leukemia or other malignancies, and hepatic disease, 
among others), disclosed by VA laboratory examination of the 
blood in March 1995.  However, these abnormalities on 
laboratory examination have not been linked to any of the 
diagnostic impressions of fatigue, joint pain of the knee or 
spine, or bilateral knee disorder.  

As there is no evidence that the veteran has sought treatment 
for or manifested any of these symptoms since March 1995, it 
would be unreasonable for the Board to conclude that these 
symptoms were chronic as defined in regulations governing 
service connection for chronic or undiagnosed illness.  
38 C.F.R. §§ 3.303, 3.309, 3.317.  In the absence of medical 
evidence or opinion that there is any perceptible or 
objective indicator which is relevant to or linked to any of 
the diagnostic impressions, it would be unreasonable for the 
Board to find that the evidence meets the first requirement 
for establishing a well-grounded claim, evidence of current 
fatigue, joint pain, respiratory, or bilateral knee 
disability.  VAOPGCPREC 4-99 at  6, 12.

Moreover, the abnormalities or objective medical findings 
were last reported in 1995.  There is no evidence or 
allegation that the veteran currently suffers from disability 
due to symptoms of fatigue, joint pain, a respiratory 
disorder, or a bilateral knee disorder.  In the absence of 
current evidence that the veteran currently displays each of 
the disabling symptoms for which he seeks service connection, 
it would be unreasonable for the Board to conclude that there 
is evidence that each symptoms is currently present or 
continues to reappear periodically.

The laws authorizing veterans' benefits provide benefits only 
where there is current disability.  In the absence of 
evidence of a current medical diagnosis of chronic disability 
or current medical findings or objective, verifiable 
manifestations of undiagnosed illness manifested by fatigue, 
joint pain, a respiratory disorder, or a bilateral knee 
disorder, the veteran's claim of entitlement to service 
connection for those symptoms is not well-grounded on any 
basis.  38 C.F.R. §§ 3.303, 3.317; Epps, supra; Caluza, 
supra; Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

In reaching this conclusion, the Board has considered the 
evidence that the veteran reported some symptoms which, 
although apparently not present at the time of the 
examination, might be "non-medical" indicators that are 
capable of independent verification, such as the veteran's 
report of difficulty breathing with exertion or after 
running.  However, no evidence verifying the veteran's report 
of this symptom or any other symptoms has been submitted so 
as to establish a well-grounded claim for an undiagnosed 
disorder.  38 C.F.R. § 3.317(a)(2).

In circumstances where the veteran has submitted a claim, and 
submitted some evidence as to the claim, but does not report 
for VA examination required to establish entitlement to a 
benefit, and "scheduled in connection with an original 
compensation claim, "the claim shall be rated based on the 
evidence of record."  38 C.F.R. § 3.655.  

The Board has considered whether any of the claims are well-
grounded.  The veteran complained of fatigue, but no 
objective evidence has been linked to that complaint.  The 
veteran complained of joint pain, but no objective evidence 
has been linked to that complaint.  The veteran complained of 
a respiratory disorder, but no objective evidence has been 
linked to that complaint.  The veteran complained of a 
bilateral knee disorder, but all examinations have disclosed 
normal, asymptomatic knees.  The veteran has not submitted 
any medical or non-medical evidence or opinion, other than 
his own lay statements, which establishes a nexus or link 
between his service and the claimed disorders or symptoms of 
undiagnosed illness. However, the veteran is not qualified by 
training or experience to render opinions as to medical 
diagnosis or etiology.  Lay personnel are competent to 
provide evidence describing symptomatology that is capable of 
lay observation, but they cannot provide material and 
probative testimony to establish a well-grounded claim where 
an expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In its June 1998 REMAND, the Board directed the RO to 
determine whether the diagnostic impressions rendered by the 
VA examiner who conducted the March 1995 VA examination were 
based solely on history provided by the veteran or were 
intended to constitute medical diagnoses.  Since the veteran 
has failed to appear or respond, evidence which might have 
been expected to resolve this conflict is not available.  
Where the veteran has not yet established a well-grounded 
claim, provisions regarding reasonable doubt are not 
applicable to resolve the questions as to the meaning of the 
medical evidence in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  

The veteran has failed to meet the requirements of 
establishing a well-grounded claim generally or the 
requirements necessary to establish a well-grounded claim for 
an undiagnosed disorder.  The Board notes that the veteran 
submitted his claim for service connection in September 1992.  
It appears that the veteran has not contacted VA or his 
representative regarding this appeal since September 1995, 
more than 4 years ago.  Since the veteran is not currently 
receiving VA compensation or other monetary payments or 
benefits, the veteran cannot be located or contacted through 
any alternative method related to monetary payments.  

Further post-service clinical evidence which might have been 
provided by VA examination afforded to the veteran is not 
present in this case, since VA has been unable to contact the 
veteran, and there is no evidence that the veteran has come 
forward to contact VA or his representative in more than four 
years.  The claim must be adjudicated based on the evidence 
of record.  38 C.F.R. § 3.655.  VA has not been able to 
contact the veteran at his address of record for some time.  
Under the circumstances, it would be fruitless to remand the 
claims for further development.  

In the absence of any medical evidence or opinion linking an 
objective indicator of illness or abnormality to fatigue, the 
Board finds that the veteran has not submitted evidence which 
fulfills the requirements for establishing a well-grounded 
claim generally or for establishing a well-grounded claim on 
the basis of an undiagnosed disorder, for fatigue, joint 
pain, a respiratory disorder, or as bilateral knee disorder.  
 
ORDER

The veteran's claims of entitlement to service connection for 
disability manifested by fatigue, joint pain, a respiratory 
disorder, or a bilateral disorder of the knees, are not well-
grounded, and the appeal is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

